Citation Nr: 1744418	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  13-12 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability sustained as a result of Department of Veterans Affairs (VA) treatment received in April 2005. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Marine Corps from September 1990 to December 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the VA Regional Office (RO) in Detroit, Michigan, which denied a claim for compensation under 38 U.S.C.A. § 1151.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in August 2016.  A copy of the hearing transcript is of record. 


FINDINGS OF FACT

The Veteran does not have a current disability attributable to VA treatment received in April 2005.


CONCLUSION OF LAW

The criteria for disability compensation pursuant to 38 U.S.C.A. § 1151 for additional disability as a result of VA treatment in April 2005 have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2016).




	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicable Law

A veteran disabled as a result of VA medical treatment may receive compensation for a qualifying additional disability in the same manner as if such additional disability were service-connected.  An additional disability is a qualifying disability if: (1) it was not the result of the veteran's willful misconduct; (2) the disability was caused by VA hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the VA; and, (3) the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination, or the proximate cause of the disability was an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a).

In determining whether a veteran had an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after the care or treatment is rendered.  

To establish actual causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability or death.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish cause.  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose or properly treat the disease proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c).

To establish proximate causation, the evidence must show that: (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider (i.e., negligence); OR (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent; OR (iii) the proximate cause of the additional low back disability was an event that was not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361(d).

II.  History

VA records dated March 21, 2005, show the Veteran was prescribed Zocor at the VA Medical Center in Battle Creek, Michigan.  At that time, he was counseled on lipid medications.  On March 24, he phoned in to report he was experiencing back pain.  He also reported a fever, sweats, and chills.  He was advised to continue his medications, drink lots of liquids, and rest.

On April 24, 2005, the Veteran again called in to report a two day history of excessive gas.  He also reported worsening headaches and regular heartburn.  He indicated that his symptoms started after taking Zocor, and noted that he had the same reaction to his medication before.

On April 25, the Veteran was admitted for a four-day history of severe low back pains.  He reported similar but milder back pain when he took Zocor previously.  He denied any chest pain, abdominal pain, or other medical problems.  Examination noted severe spasm and tenderness over the lumbosacral spine, and he was diagnosed with acute low back strain and related spasm.  An abnormal CPK with normal CPK Mb and negative Troponin was suggestive of skeletal muscle spasm.  He was treated with rest, muscle relaxants, and analgesics.  His Zocor medication was not renewed.

Records from April 26 show the Veteran continued to have low back and flank pains.  There were no other new problems.  He reported that any movement of the lumbosacral spine caused worsening of back pain.  On examination, he had less tenderness and spasm of the spine and paraspinal muscles.  It was noted that abnormal CPK with normal CPK Mb were suggestive of some muscle damage related to spasm, musculoskeletal strain, or questionably due to Zocor.

On April 27, records show Veteran was doing much better as he had less back pain.  He did report an occasional cough with low grade fever.  Records also noted shortness of breath, shallow breathing, and dark urine.  He appeared in no distress with sitting posture but reports mild to moderate back pain with lying down.  It was noted that his condition has markedly improved.  He was in good spirits and remained positive with his treatment. 

On April 28, records show his urine was clear in color, but he continued to be short of breath with shallow respirations, as it hurt him to take a deep breath.  He reported a severe coughing spell bringing up tan sputum, and that coughing increased back pain and spasm.

On April 29, the Veteran initially expressed no pain issues, and denied any discomfort due to stomach, acid sensation, or reflux.  His respirations were normal, and he was able to perform activities of daily living by himself.  He denied any back pain.  Later on, however, he complained of pain while placing his head on pillow.  His pain medications were renewed.  The next day, April 30, the Veteran discharged himself against medical advice.

Private records show the Veteran immediately went to Allegan Hospital and reported that he had just signed himself out of treatment at VA after being treated for myositis with possible rhabdomyolysis secondary to Lipitor.  He reported his current concerns as some back and thigh pain, but his biggest concern was that he has been reading up on rhabdomyolysis and felt that he requires saline therapy to treat it.  He no longer had chest discomfort and did not describe any shortness of breath.  He noted his urine had been dark in color.  The treating physician noted that the Veteran's presentation was concerning for possible myositis secondary to Zocor therapy.  He was hydrated with a liter of saline.  The impression was myositis secondary to Lipitor without evidence of rhabdomyolysis.

On May 5, the Veteran as admitted to Allegan Hospital for a one week history of cough and shortness of breath.  A CT scan showed extensive bilateral acute pulmonary embolisms involving both lungs.  He was transferred to Bronson Methodist Hospital from May 6 through May 9.  It was noted that he had been transferred there with multiple pulmonary emboli and a right calf deep vein thrombosis.  He reported that he started Zocor treatment in April and developed a feeling of groin pain that extended down to his right calf. 

III.  Analysis

In determining whether compensation under 38 U.S.C.A. § 1151 is warranted, the Board must first determine whether the Veteran has any additional disability caused by his care at VA.

During his August 2016 hearing, the Veteran identified liver damage as one of the residuals of his treatment.  However, the medical evidence of record does not reflect a liver condition during the relevant period, and the Veteran himself has not demonstrated the necessary training or experience to competently diagnose such a condition.

The Veteran also stated that he had myositis as a result of VA treatment.  However, a September 2011 VA examination report notes that myositis is defined as a serum CPK more than 10 times normal in association with muscle symptoms, and it occurs in less than 0.5 percent of patients who are prescribed statins.  The examiner noted that the available records show the Veteran's CPK was only 3 times normal, which does not meet the criteria.  Rather, it was more likely that he had statin myalgias, which occur with 2 to 11 percent incidence.  In any case, the examiner stated that myalgias and myositis resolve and leave no residual problems.  Indeed, beyond a history of myositis, there are no further diagnoses of the condition after May 2005.  Significantly, the Veteran's April 2005 complaints related to his lumbosacral spine.  A June 2011 x-ray of the lumbar spine was normal, and the Board notes that he is already service-connected for a strain of the lumbar spine.  

The Veteran submitted medical treatise information attributing muscle damage and injury to the use of Zocor.  This evidence, however, does not establish any current muscle condition in this particular case.  Given the September 2011 VA opinion and the other medical evidence of record, there is no indication that the Veteran has myositis or another related condition beyond his service-connected lumbar strain that would be related to his VA treatment from April 2005.

During his hearing, the Veteran also stated that a "Factor VIII hyperclotting" condition was also a result of his VA treatment.  This appears to refer to his history of pulmonary embolism and deep vein thrombosis.  See Jenkins PV, Rawley O, Smith OP, O'Donnell JS. Elevated factor VIII levels and risk of venous thrombosis.  British Journal of Haematology 2005; 201: 653-63.  In a March 2017 independent medical opinion, a physician stated that most authorities believe statins reduce the incidence of thromboembolic disease, due to the changes in the vascular properties and the viscosity of the blood and its elements.  He added that it was expected that the use of statins in physiologic doses, such as this case, would decrease the possibility of having pulmonary embolism.

The physician also stated that there is a possibility that statins may indirectly increase thromboembolic risk in patients who develop myositis.  Patients who develop myositis, which results in reduced activity, may be susceptible to thromboembolic events on the basis of sedentary life style.  However, he further stated that the record shows the Veteran's myositis or myalgia pain was managed well, and his treating physicians had no reason to suspect that he had become sedentary.  Rather, the medical record indicated that he remained active.  Considering the above, the physician concluded that it was less likely than not that the Veteran's venous thromboembolic events were related to the use of statins.

In sum, the overall weight of the evidence is against a finding that the Veteran has a current disability caused by his VA treatment in 2005.  He does not have a liver condition.  Although myalgia and myositis were attributed to his statin treatment, there is no current residual of either condition present.  Finally, the March 2017 independent physician stated that it is less likely than not that pulmonary embolism and deep vein thrombosis were related to statin treatment.  Therefore, compensation under 38 U.S.C.A. § 1151 is not warranted in this case.



ORDER

Compensation under 38 U.S.C.A. § 1151 for additional disability as a result of VA treatment in April 2005 is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


